Citation Nr: 0718478	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for Bright's disease, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to April 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file reveals that the issue on appeal 
is not yet ready for appellate review.

The veteran's Bright's disease is currently evaluated under 
Diagnostic Code 7536 (glomerulonephritis) and rated as renal 
dysfunction.  Renal dysfunction is rated 60 percent when 
there is constant albuminuria with some edema; or definite 
decrease in kidney function; or hypertension at least 40 
percent disabling under Diagnostic Code 7101.

Results from a September 2003 VA genitourinary examination 
indicate that the veteran had no evidence of blood or protein 
in his urine.  In a statement received in December 2004, the 
veteran indicated that he had never had a test with such 
results, and in support of his assertion he submitted a 
September 2004 private laboratory report that showed that the 
veteran did indeed have protein in his urine.  

In addition to the conflict in the VA and private laboratory 
reports concerning the presence of protein in the veteran's 
urine, the Board notes that, in a June 2005 statement, the 
veteran has also claimed that he has edema, rising blood 
pressure levels, and increased voiding frequency.  While the 
September 2003 VA examination noted no dysuria, voiding 
frequency was not addressed.  The Board observes that the 
veteran's disability may also be rated on the basis of 
voiding frequency under 38 C.F.R. § 4.115a.

The Board views the veteran's September 2004 private 
laboratory report and December 2004 and June 2005 statements 
as essentially constituting a contention that his Bright's 
disease has worsened.  As the last rating examination was 
approximately four years ago, and the veteran has claimed the 
disability has worsened (and as there are no findings related 
to voiding frequency of record), the Board finds that 
additional VA examination would be useful in evaluating the 
disability at issue.  VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the nature and severity of his 
service-connected Bright's disease.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner is requested to specifically 
indicate whether the veteran has elevated 
blood pressure, constant albuminuria, 
proteinuria, edema, or other finding 
indicative of impaired kidney 
functioning, and is requested to provide 
findings concerning the veteran's voiding 
frequency.

2.  The claim should again be adjudicated 
with consideration of any and all 
additional evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond, before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





